UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:March 19, 2012(Date of earliest event reported): March 15, 2012 DiMi Telematics International, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52759 (Commission File Number) 20-4743354 (IRS Employer Identification No.) 290 Lenox Avenue, New York, NY10027 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (855) 633 - 3738 First Quantum Ventures, Inc. Former name, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS Effective March 15, 2012, First Quantum Ventures, Inc. (the “Company”) changed its name to DiMi Telematics International, Inc.In addition, effective March 16, 2012, the Company’s quotation symbol on the OTC QB operated by the OTC Markets Group was changed from FQVE to DIMI.A copy of the certificate of amendment changing the Company’s name to DiMi Telematics International, Inc. is attached hereto as Exhibit 3.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. Certificate of Amendment 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. First Quantum Ventures, Inc. Date: March 19, 2012 By: /s/ Barry Tenzer Barry Tenzer President 3
